ON MOTION FOR REHEARING
The Texas Catastrophe Property Insurance Association [Association] moves for rehearing, raising eleven points of error which argue essentially that this Court erred in reversing the summary judgment below on issues not presented to the trial court and in holding that Westland Film Industries [Westland] alleged a common law cause of action for breach of contract. We will overrule the motion for rehearing.
While the Association correctly argues that a non-movant, in replying to a motion for summary judgment, must raise at that time all grounds in opposition to the motion, it is also true that he must raise only those grounds that are pertinent to the assertions made in the motion for summary judgment. Chessher v. Southwestern Bell Telephone Co., 658 S.W.2d 563 (Tex.1983); City of Houston v. Clear Creek Basin Authority, 589 S.W.2d 671, 678 (Tex.1979); Smiley v. Hughes, 488 S.W.2d 64 (Tex.1972). See also Roskey v. Texas Health Facilities Commission, 639 S.W.2d 302 (Tex.1982), where the Supreme Court explains the cited portion of its holding in the Clear Creek opinion.
In the present case, the non-movant, Westland, had no duty to raise the issue of its common law cause of action for breach of the insurance contract because this issue was not addressed in the Association’s motion for summary judgment.
The Association further argues that there is no pleading below to support the common law cause of action for breach of contract. As we pointed out in our original opinion, Westland’s petition alleges all necessary elements of a contract, as well as the denial of a claim under the contract.
The motion for rehearing is overruled.